     Case: 1:17-cr-00467 Document #: 373 Filed: 04/21/21 Page 1 of 8 PageID #:1213




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA                             )
                                                     )       Case No. 17-cr-467-1
        v.                                           )
                                                     )       Judge Robert M. Dow, Jr.
KEITH BROWN                                          )

                         MEMORANDUM OPINION AND ORDER

        For the reasons stated below, Defendant Keith Brown’s motion for judgment of acquittal

[354] is denied. Counsel are directed to jointly email the Courtroom Deputy to schedule a

sentencing date.

I.      Background

        On October 24, 2019 a grand jury returned a second superseding indictment [219] against

defendants Keith Brown and Dontae Montgomery. Specifically, Brown was charged in Count

One with being a felon in possession of a handgun and in Count Four with being a felon in

possession of ammunition, both in violation of 18 U.S.C. § 922(g)(1). Count Two charged Brown

with attempting to obstruct an official proceeding—namely, the prior criminal trial in this case

held in 2019, by testifying falsely in that trial, in violation of 18 U.S.C. § 1512(c)(2) and Count

Three charged him with making materially false declarations— committing perjury—in that trial,

in violation of 18 U.S.C. § 1623.

        Brown entered a not guilty plea to all four counts and proceeded to an eight-day jury trial

in October 2020. During the trial, the Government called ten witnesses from the Chicago Police

Department (CPD) who were involved in Brown’s two firearms arrests, an investigator from the

Cook County Jail, and an investigator from the City’s Office of Emergency Management and

Communications. Brown testified in his own defense. Brown also called co-Defendant Dontae
      Case: 1:17-cr-00467 Document #: 373 Filed: 04/21/21 Page 2 of 8 PageID #:1214




Montgomery as a live witness at trial, 1 and the transcripts of several unavailable witnesses who

had testified in Brown’s first trial were read to the jury.

         On October 15, 2020, the jury returned a verdict of guilty against Brown on Counts Two,

Three, and Four. The jury was unable to reach a verdict on Count One. In the instant motion,

Brown seeks a judgment of acquittal on the three counts for which he was convicted.

II.      Legal Standard

         Federal Rule of Criminal Procedure 29(a) provides that, “[a]fter the government closes its

evidence or after the close of all the evidence, the court on the defendant’s motion must enter a

judgment of acquittal of any offense for which the evidence is insufficient to sustain a conviction.”

When, as here, a defendant makes a Rule 29(a) motion at the close of the government’s case and

the court reserves decision, the court “must decide the motion on the basis of the evidence at the

time the ruling was reserved.” Fed. R. Crim. P. 29(b).

         Motions for acquittal are rarely granted because the applicable standard sets an extremely

high bar: “In challenging the sufficiency of the evidence, [a defendant] bears a heavy, indeed,

nearly insurmountable, burden.” United States v. Warren, 593 F.3d 540, 546 (7th Cir. 2010); see

also United States v. Jones, 713 F.3d 336, 339-40 (7th Cir. 2013). The presiding judge must view

the “evidence in the light most favorable to the prosecution,” and the defendant “‘must convince’

the court that, even in that light, ‘no rational trier of fact could have found him guilty beyond a

reasonable doubt.’” Warren, 593 F.3d at 546 (quoting United States v. Moore, 572 F.3d 334, 337

(7th Cir. 2009)); see also United States v. Rahman, 805 F.3d 822, 836 (7th Cir. 2015). In other



1
  Montgomery entered a plea of guilty to Count Five of the superseding indictment, also a felon in
possession charge, and was awaiting sentencing at the time of Brown’s trial. The Court subsequently
sentenced Montgomery to a 96-month term of imprisonment. At the time of sentencing, the Court
determined that an enhancement for obstruction of justice applied on the basis of Montgomery’s testimony
at Brown’s trial.
                                                   2
   Case: 1:17-cr-00467 Document #: 373 Filed: 04/21/21 Page 3 of 8 PageID #:1215




words, a court will “set aside a jury’s guilty verdict only if ‘the record contains no evidence,

regardless of how it is weighed,’ from which a jury could have returned a conviction.” United

States v. Presbitero, 569 F.3d 691, 704 (7th Cir. 2009) (quoting United States v. Moses, 513 F.3d

727, 733 (7th Cir. 2008)). Because “[s]orting the facts and inferences is a task for the jury”

(Warren, 593 F.3d at 547), judges “do not reassess the weight of the evidence or second guess the

trier of fact’s credibility determinations.” United States v. Arthur, 582 F.3d 713, 717 (7th Cir.

2009). Instead,

       [t]he critical inquiry on review of the sufficiency of the evidence to support a
       criminal conviction must be not simply to determine whether the jury was properly
       instructed, but to determine whether the record evidence could reasonably support
       a finding of guilt beyond a reasonable doubt. But this inquiry does not require a
       court to ask itself whether it believes that the evidence at the trial established guilt
       beyond a reasonable doubt. Instead, the relevant question is whether, after viewing
       the evidence in the light most favorable to the prosecution, any rational trier of fact
       could have found the essential elements of the crime beyond a reasonable doubt.

Moore, 572 F.3d at 337 (quoting Jackson v. Virginia, 443 U.S. 307, 318-19, 99 S. Ct. 2781 (1979)).

III.   Analysis

       A.      Counts Two and Three

       To prove Brown guilty of the charge in Court Two that he violated 18 U.S.C. § 1512(c)(2),

the Government had to prove that he corruptly attempted to obstruct, influence, or impede his prior

criminal trial in 2019 by falsely testifying that at the moment he was being arrested by CPD officers

on weapons charges on February 6, 2016 he was on the telephone with his fiancée, Rose Reeves,

who was then incarcerated at Cook County Jail. See [372 (Jury Instruction, p. 28).] To prove

Brown guilty of the charge in Count Three that he violated 18 U.S.C. § 1623, the government had

to prove that he testified falsely in his prior trial as charged in the indictment; that his testimony

concerned a material matter; and that he knew the testimony was false. See [372 (Jury Instruction,

p. 32).] Specifically, the government had to prove that Brown’s testimony that he was in the back

                                                  3
   Case: 1:17-cr-00467 Document #: 373 Filed: 04/21/21 Page 4 of 8 PageID #:1216




parking lot of TJ’s Barbershop on the telephone with Rose Reeves in a recorded call from Cook

County Jail when he saw Dewayne White and another unknown individual run out the back door

of the barbershop being pursued by two police officers, and was not in possession of a firearm on

February 6, 2016, was false.

       At his second trial, Brown admitted that his testimony at his first trial was not accurate. He

claimed, however, that it was not intentionally false, but rather a mistake. Specifically, Brown

testified at the second trial that he had in fact been on the telephone at the moment of his arrest by

CPD officers on the evening of February 6, 2016, but that his claim at the first trial that he was

speaking with Rose Reeves in what he knew was a recorded call from Cook County Jail was a

simple mistake. He instead claimed at the second trial that he did not remember who he was

talking to, did not recall the number of the phone he used, and no longer had the phone itself. In

short, according to Brown, his statements at the first trial were “honest mistakes” and were

therefore “not perjury and not obstruction of justice.” [354, at 2.]

       The jury heard two versions of the events from Brown – one from the first trial and one

from the second. It also heard the Government’s version, which differs in many respects from

Brown’s, including that according to the Government’s witnesses, Brown was not on the phone

with anyone in the critical minute or so between the officers’ arrival at the barber shop and his

arrest. According to the officers, Brown fled through the barbershop before being apprehended at

the back fence immediately after he threw his gun over the fence into the alley. The testimony

introduced by the Government provided ample evidence from which the jury could have (a)

rejected Defendant’s recollection of what transpired immediately prior to his arrest and (b)

determined that Defendant’s shifting and thinly-supported narrative was a lie. The jury certainly

was not obligated to accept Defendant’s testimony or his explanation that the discrepancies



                                                  4
   Case: 1:17-cr-00467 Document #: 373 Filed: 04/21/21 Page 5 of 8 PageID #:1217




between what he said at the first trial and what he said at the second one were unintentional

mistakes instead of attempts to deceive. Given that “it is the exclusive function of the jury to

determine the credibility of witnesses, resolve evidentiary conflicts and draw reasonable

inferences” (United States v. Hagan, 913 F.2d 1278, 1281 (7th Cir. 1990)), these were calls for the

jury to make that cannot be second-guessed by the Court.

       In sum, viewing the evidence in the light most favorable to the government, a “rational

trier of fact” could have found Brown’s claims that he did not intend to obstruct justice implausible.

See Moore, 572 F.3d at 337; Presbitero, 569 F.3d at 704 (to prevail on a motion for acquittal, the

record must contain “no evidence, regardless of how it is weighed, from which a jury could have

returned a conviction”). The jury was able to evaluate Brown’s credibility and come to a reasoned

judgment about his state of mind and intent. Viewing the evidence in the light most favorable to

the government, a rational trier of fact could easily have found with respect to Count Two that

Brown corruptly attempted to obstruct his first trial by testifying falsely about what he was doing

immediately prior to and at the moment of his arrest.

       Largely the same analysis applies to the perjury charge in Count Three. Again, the jury

could reasonably have determined that Brown’s explanation at the first trial that on February 6,

2016, he did not run for the police with a firearm in his possession, and instead was in the back lot

of the barbershop on the telephone, was not credible. Accordingly, viewing the evidence in the

light most favorable to the government, the Government introduced ample evidence from which

the jury could reasonably conclude that Brown corruptly attempted to obstruct justice and

knowingly and willfully made a material false statement in his first trial. See Gorman, 613 F.3d

at 716 (7th Cir. 2010) (affirming denial of motion for acquittal on false statement conviction and

finding that it was “within the jury’s province” to determine whether the defendant’s testimony



                                                  5
   Case: 1:17-cr-00467 Document #: 373 Filed: 04/21/21 Page 6 of 8 PageID #:1218




was knowingly false); see also United States v. Jarrett, 447 F.3d 520, 530 (7th Cir. 2006) (“a trial

judge does not sit as a 13th juror to evaluate the credibility of a witness”).

        Finally, the jury’s inability to reach a verdict on Count One is neither legally inconsistent

with its verdicts on Counts Two and Three nor suggestive that an acquittal on Counts Two and

Three is appropriate. To the contrary, the jury’s lengthy and careful deliberations indicate that it

was not convinced beyond a reasonable doubt that Brown possessed a gun on February 6, 2016

but was convinced beyond a reasonable doubt that the story he told at the first trial in an effort to

convince the jury not to convict him was materially false and concocted to obstruct the jury’s

search for truth in the first trial. Considering the totality of the evidence in this case, it certainly is

possible—and in fact not at all difficult to conjure—that at least one juror on each occasion found

the inconsistencies in the officers’ testimony about what they saw in the barbershop that night

sufficiently troubling to have doubt that Brown had a gun that night while at the same time

unanimously concluding that his testimony at the first trial was a bald-faced lie.

        B.      Count Four

        In order to prove Brown guilty of violating 18 U.S.C. § 922(g)(1) as charged in Count Four,

the Government had to prove: (1) that he knowingly possessed ammunition on July 11, 2019; (2)

that he previously had been convicted of a crime punishable by imprisonment for a term exceeding

one year; (3) that he knew that he had been convicted of a crime punishable by imprisonment for

more than one year; and (4) the ammunition had been transported in interstate or foreign commerce

before the defendant possessed it. See [372 (Jury Instruction, p. 22)]; Rehaif v. United States, 139

S. Ct. 2191 (2019). The parties stipulated to elements (2), (3), and (4), leaving element (1) as the

only contested issue as to Count Four. The jury thus had to determine only whether Brown

knowingly possessed the ammunition on July 11, 2019.



                                                    6
   Case: 1:17-cr-00467 Document #: 373 Filed: 04/21/21 Page 7 of 8 PageID #:1219




       On that issue, the Government presented the testimony of five Chicago police officers, as

well as video from surveillance cameras attached to a large building across the street from the

location where Brown crashed his car just prior to his arrest on July 11, 2019. Officers Delcid,

Jankowski, Valentino, Miranda, and Apacible each testified about the sequence of events leading

up to the arrest. That testimony indicated that shortly after CPD curbed the Chevy SUV that Brown

was driving, Brown fled from the traffic stop at a high speed, careening through the streets of

Chicago for a few blocks before crashing into three parked cars and a brick wall on West Fifth

Avenue. The video recordings captured the crash, as well as the occupants of the vehicle running

from the car and down the street. Brown is seen bailing out the driver’s side window and sprinting

down Fifth Avenue. As he passes a dump truck parked across the street from the cameras, he

tosses an object into the bed of the truck. Shortly thereafter Brown surrenders to the police who

have arrived on the scene. Co-Defendant Montgomery also is captured on video running up the

street on the side of the dump truck closest to the cameras. He drops a gun near the front tire of

the truck and runs past the truck only to encounter police converging on the scene, at which time

he reverses direction and runs down the sidewalk—essentially following Brown back toward the

scene of the accident—when he too surrenders to police. The video evidence later showed CPD

officers recovering a gun from the side of the truck where Montgomery threw it and a fully loaded

magazine from the back of the truck bed.

       Prior to trial, Montgomery pled guilty to Count Five and in fact acknowledge at trial what

the video plainly showed—namely, that he tossed the gun in his possession as he was fleeing down

Fifth Avenue. Montgomery also tried to convince the jury that the magazine was his and that he

had somehow shoved the magazine into an opening in the side of the truck bed facing away from

the video camera as he sprinted down the sidewalk. Brown claims that the object that he tossed



                                                7
   Case: 1:17-cr-00467 Document #: 373 Filed: 04/21/21 Page 8 of 8 PageID #:1220




was not ammunition, but rather his cell phone. The testimony from the CPD officers confirmed

that a gun and a magazine were recovered from the scene, but no cell phone was ever found.

       Keeping in mind that (a) “it is the exclusive function of the jury to determine the credibility

of witnesses, resolve evidentiary conflicts and draw reasonable inferences,” Hagan, 913 F.3d at

1281, and (b) the standard that the evidence is to be viewed in the light most favorable to the

Government, there was ample evidence from which the jury could reasonably conclude that Brown

possessed the loaded magazine on July 11, 2019. The jury certainly was not obliged to accept

either Brown’s or Montgomery’s testimony or to reject the officers’ or the evidence presented from

the video recordings.




Dated: April 21, 2021                                 __________________________
                                                      Robert M. Dow, Jr.
                                                      United States District Judge




                                                 8
